Simmons, Justice.
Patterson brought his. action against the Augusta & Savannah Railroad Company, alleging that he had made a contract with it, whereby it agreed for a certain consideration to transport him safely from the city of Augusta to the city of Waynesboro, on the line of its railroad, and that there was a breach of the contract, in that it did not transport him safely, but that he was injured and damaged by the loss of his arm. Where a person makes a contract of this kind with a common carrier, and he is injured by the negligence of the carrier, he has two remedies, one an action for the breach of •contract, the other an action on the case for the wrong, .and he may elect which remedy he will pursue. If he elects to bring an action for the breach of contract, he has, under the code, four years within which to bring it; if he elects to sue upon the tort, he has two years. *142Code, §§2928, 3060. If he sues upon the breach of contract and there is a final adjudication of this suit upon the merits, he cannot afterwards sue the same defendant on the tort. The plaintiff in this case having brought his action for a breach of the contract, and four years not having elapsed before the filing of the suit, he was in time ; and if he proves the contract alleged with this particular defendant or one of its agents who was authorized to make it, and the alleged breach and injury resulting therefrom, we see no reason why he cannot recover. See Code, §2955 ; Hutchinson on Carriers, §790.

Judgment-reversed.